Title: Instruction to Virginia Delegates in re Demobilization of Troops, 26–27 June 1783
From: House of Delegates
To: Virginia Delegates


In the House of Delegates
thursday the 26th. of June 1783
Whereas a body of troops of this States line in the continental service has lately arrived in the town of Richmond from the southward under the command of Captain Parker and other troops of the same line are daily expected to arrive in this State from the South and as no provision that is known to the Legislature hath been made for advancing three months pay to the said troops previous to their being furloughed as hath in like cases been done to the other troops in the service of the United States and the General Assembly considering that it would be very unjust and ungenerous to send those brave troops home after their long dangerous and meritorious services without that reasonable advance of pay which has been extended to all others of the continental troops at the time of furlough have directed a Sum equal to three months pay to be advanced the said troops out of the treasury of this State.
Resolved that it be an instruction to the Delegates of this Commonwealth in Congress to inform that Honorable body of this proceeding and its cause and to move Congress that the Sum so advanced be permitted to be deducted from the next payment to be made by the treasury of this State to the continental receiver here and that this Resolve be transmitted to the Delegates in Congress by the Governor.

1783 June 27th.
Teste
Agreed to by the Senate
Jno Beckley C.h.d.
Will Drew. C.S.

